PER CURIAM.
The defendant, Robert Davila, appeals his judgments and sentences entered by the trial court after a jury found him guilty of armed robbery1 and two counts of burglary of a structure with assault.2 Mr. Davila’s claims of error appear to be meritorious; however, all but two issues were not preserved for appeal, and none of the waived issues constitute fundamental error. In the two issues preserved for appeal, Mr. Davila claims the trial court erred in allowing the prosecutor to cross-examine him regarding the circumstances of his termination of his employment. The trial court correctly ruled that Mr. Davi-la opened the door to such questioning when he testified during his direct examination that he voluntarily left his employment. See § 90.612(2), Fla. Stat. (1996); see also Coco v. State, 62 So.2d 892, 895 (Fla.1953).
JUDGMENT and SENTENCE AFFIRMED.
GRIFFIN, C.J., and DAUKSCH and ANTOON, JJ., concur.

. § 812.13(2)(a), Fla. Stat. (1995).


. § 810.02(2)(a), Fla. Stat. (Supp.1996).